 DECISIONS OF NATIONAL LABOR RELATIONS BOARDHolladay Park Hospital and Oregon Nurses Associ-ation, Inc. Case 36-CA-3618June 21, 1892DECISION AND ORDERBY MEMBERS FANNING, JENKINS, ANDZIMMERMANOn February 27, 1981, Administrative LawJudge Michael D. Stevenson issued the attachedDecision in this proceeding. Thereafter, the Gener-al Counsel and the Charging Party filed exceptionsand supporting briefs, and Respondent filed an an-sw ring brief in opposition to all of the exceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings, and conclusions of the Administrative LawJudge only to the extent consistent herewith.The Administrative Law Judge concluded thatRespondent did not violate Section 8(a)(1) of theAct by prohibiting its employees from wearingyellow ribbons on their uniforms to indicate sup-port for the Union's position during collective-bar-gaining negotiations. The Administrative LawJudge found that the yellow ribbons were notunion insignia and thus the employees did not havea right protected by Section 7 of the Act to wearthem. In the alternative, the Administrative LawJudge found that, even if the yellow ribbons wereunion insignia, Respondent had shown the exist-ence of special circumstances sufficient to rebut thepresumption that its prohibition against the wearingof such union insignia violated Section 8(a)(l) ofthe Act. The Administrative Law Judge recom-mended dismissing the complaint in its entirety,finding it unnecessary to rule on the allegation thatRespondent violated Section 8(a)(5) of the Act byfailing to notify or bargain with the Union aboutthis change in its past practice with regard to em-ployee dress. Contrary to the Administrative LawJudge and for the reasons set forth below, we findthat Respondent violated Section 8(a)(1) by prohib-iting its employees from wearing yellow ribbons ontheir uniforms and also violated Section 8(a)(5) byunilaterally implementing this change in its rules asto employee attire.The Union has represented a unit of RNs andcharge nurses at Respondent's nonprofit hospitalsince 1975. In November 1979, Respondent and theUnion began bargaining for a new contract. At thattime, Respondent had in effect a written dress code262 NLRB No. 26for all nursing department personnel which re-quired nurses "to wear uniforms which meet pro-fessional standards of acceptability" and which al-lowed these uniforms to be either white or pastelcolors. In connection with the bargaining in No-vember 1979, unit employees began wearing unionbuttons regularly on their uniforms at work. Thesebuttons were about 1-3/4 inches in diameter, with awhite background and blue letters stating:RN's*/ONA*REPRESEN ED NURSESRespondent never objected to the wearing of theseunion buttons. In addition, Respondent had previ-ously permitted unit employees to wear the follow-ing objects on their uniforms at work: red ribbonsat Christmas; green ribbons at Christmas and St.Patrick's Day; smile buttons; buttons saying "Petme, I purr"; buttons saying "Holladay Park Hospi-tal on the Move," which were distributed by Re-spondent; shamrock pins and buttons saying "ThinkGreen" at St. Patrick's Day; snowmen and Christ-mas tree pins at Christmas; and corsages.On February 27, 1980, unit employees held ameeting in a conference room made available byRespondent at the hospital to discuss the lack ofprogress in contract negotiations; they voted towear pastel yellow ribbons to demonstrate theirsupport for the Union's bargaining position. Imme-diately after the meeting, a number of unit employ-ees reported to work on the 3 to 11 p.m. shiftwearing yellow ribbons, which were tied in a bowmeasuring about 3-1/2 by 2-1/2 inches and pinneddirectly under their union buttons. Respondent Di-rector of Nursing Richey received a telephone callabout the nurses' yellow ribbons a few minutesafter 3 p.m. and immediately telephoned an orderto all nursing supervisors that employees wearingthe ribbons be directed to remove them or be senthome. The Union was not consulted about the situ-ation. Richey testified that the reason for the prohi-bition was to avoid involving Respondent's patientsand physicians in the labor dispute. When orderedby supervisors to remove the ribbons or go home,all of the employees involved removed the ribbons.No employee received any discipline as a result ofwearing a ribbon.We disagree with the Administrative LawJudge's finding that the yellow ribbons worn bythe employees in this case were not union insignia.Clearly, all of the parties involved in this case per-ceived the yellow ribbons to be an indication ofsupport for the Union. Thus, not only did the em-ployees decide to wear the yellow ribbons as sym-bols of their support for the Union's bargaining po-278 HOLLADAY PARK HOSPITALsition, but the record also reveals that Respondentwas aware the employees had just left a unionmeeting when they reported for work wearing theyellow ribbons and that Respondent had permittedthe employees to use one of its conference roomsfor the purpose. In addition, Director of NursingRichey specifically stated that she prohibited theemployees from wearing the yellow ribbons toavoid involving Respondent's patients and physi-cians in the labor dispute. Furthermore, the em-ployees wore the yellow ribbons under their unionbuttons, which should have indicated to any unin-formed observer that the ribbons were union-con-nected. We find, therefore, that the yellow ribbonswere union insignia.It is well established that employees have a pro-tected right to wear union insignia at work in theabsence of "special circumstances." The Ohio Ma-sonic Home, 205 NLRB 357 (1973), enfd. 511 F.2d527 (5th Cir. 1975); Floridan Hotel of Tampa, Inc.,137 NLRB 1484 (1962). The Board has found thatsuch "special circumstances" existed in a healthcare institution, where the employer was motivatedby a genuine concern for the health and welfare ofits patients in prohibiting nurses from wearingunion insignia at work and there was no evidenceof discriminatory enforcement of the employer'slongstanding rule against nurses wearing any at-tachments to their clothing. Evergreen NursingHome and Rehabilitation Center, Inc., 198 NLRB775 (1972). However, it is clear that, even though ahealth care employer claims to be motivated by alegitimate need to protect its patients from contro-versial issues, the Board will not find such "specialcircumstances" justifying a prohibition againstwearing union insignia if the employer has discri-minatorily enforced its dress code to allow employ-ees to wear other types of buttons or attachments.St Joseph's Hospital, 225 NLRB 348 (1976); TheOhio Masonic Home, supra.In this case, the Administrative Law Judgefound that "special circumstances" existed to justi-fy Respondent's ban on wearing yellow ribbons be-cause Respondent had a proper and legitimatemotive of attempting to prevent patients frombeing injected into collective-bargaining negotia-tions. The Administrative Law Judge also foundthat Respondent had not enforced its dress code ina discriminatory manner since it had permitted theemployees to wear union buttons. Contrary to theAdministrative Law Judge, we find that Respond-ent enforced its dress code in a discriminatorymanner by prohibiting only the wearing of a partic-ular union insignia. We note that the employeeshad been permitted to wear various objects ontheir uniforms, including red ribbons and green rib-bons which were presumably at least as conspicu-ous against their white or pastel uniforms as thepastel yellow ribbons involved herein, and we findit irrelevant that Respondent also permitted theemployees to wear another union insignia which itdeemed more "professional."' Moreover, we notethat there is no evidence that the wearing of theseyellow ribbons actually interfered in any way withpatient care. Therefore, we conclude that Respond-ent's prohibition of the yellow ribbons was imple-mented not because of any legitimate concern forthe health and welfare of its patients but rather tothwart its employees' concerted activities in sup-port of the Union's collective-bargaining position.Accordingly, we find that Respondent violatedSection 8(a)(1) of the Act by prohibiting its em-ployees from wearing yellow ribbons at work.Although the Administrative Law Judge recom-mended dismissing the alleged 8(a)(1) violation asunproven, he also concluded that any 8(a)(1) viola-tion found would be de minimis or trivial. In reach-ing this conclusion, the Administrative Law Judgenoted that Respondent had committed no otherunfair labor practices, that the parties had executeda collective-bargaining agreement after the allegedviolation occurred, and that the employees had notattempted to wear the prohibited yellow ribbonsafter being ordered not to do so. We disagree withthe factors relied upon by the Administrative LawJudge and with his conclusion. In determiningwhether a particular action warrants finding a vio-lation and affording a remedy, it is irrelevant thatthe respondent may not have engaged in any otherunlawful acts, or that the union has been successfulin negotiating a contract despite the respondent'sunlawful conduct, or that the employees have dis-continued their protected concerted activities be-cause of the respondent's unlawful conduct.2Finally, the Administrative Law Judge found itunnecessary to discuss the alleged 8(aX5) violationin recommending dismissal of the complaint. Inas-much as it is clear that Respondent changed itspast practice by prohibiting its nursing employeesfrom wearing yellow ribbons on their uniforms andthat Respondent failed to notify or bargain withthe Union before it unilaterally instituted this'While the Administrative Law Judge noted that there was no evi-dence indicating whether or not Respondent had ever permitted employ-ees to wear more than one item at a time, we note that Respondent hadthe burden of proving "special circumstances" justifying its prohibition.* See Robert King d/b/a Regency at the Rodeway Inn., 255 NLRB 961(1981). Moreover, Members Fanning and Jenkins note that they haveconsistently indicated their disagreement with the de minimis principle asfirst espoused in American Federation of Musician& Local 76. AFL-CIO(Jimmy Wakely Show), 202 NLRB 620 (1973). See, e g., Robert Kingd/b/a Regency at the Rodeway Inn, supra' United States Postal Service, 242NLRB 228 (1979); Gray Lines Inc., 209 NLRB 88 (1974).279 DECISIONS OF NATIONAL LABOR RELATIONS BOARDchange in past pratice, we find that Respondentalso violated Section 8(a)(5) of the Act.3CONCLUSIONS OF LAW1. Respondent Holladay Park Hospital is and hasbeen at all times material herein an employer en-gaged in commerce within the meaning of Section2(2), (6), and (7) of the Act.2. The Union, Oregon Nurses Association, Inc.,is and has been at all times material herein a labororganization within the meaning of Section 2(5) ofthe Act.3. The following employees of Respondent con-stitute a unit appropriate for the purposes of collec-tive bargaining within the meaning of Section 9(b)of the Act:All registered nurses and charge nurses em-ployed by the Respondent at its Portland,Oregon, facility in the nursing service, surgeryand intravenous departments, excluding allother employees, office clerical employees,guards, and supervisors as defined in the Act.4. The Union is and has been at all times materialherein the exclusive representative within themeaning of Section 9(a) of the Act of the employ-ees in the appropriate unit described above for thepurpose of collective bargaining.5. By prohibiting its employees from wearingyellow ribbons as union insignia on their uniformsat work, Respondent has violated Section 8(a)(1) ofthe Act.6. By unilaterally, without prior notice to or con-sultation with the Union, changing its past practiceof permitting employees in the unit describedabove to wear union insignia on their uniforms atwork, Respondent has violated Section 8(aX5) ofthe Act.7. Respondent's violations of Section 8(a)(1) and(5) of the Act are unfair labor practices affectingcommerce within the meaning of Section 2(6) and(7) of the Act.THE REMEDYHaving found that Respondent has engaged inunfair labor practices in violation of Section 8(a)(l)and (5) of the Act, we shall order that it cease anddesist therefrom and take certain affirmative actiondesigned to effectuate the purposes of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that the Respondent,s In view of our disposition of this case, we find it unnecessary to ruleon the other exceptions to the Administrative Law Judge's Decision.Holladay Park Hospital, Portland, Oregon, its offi-cers, agents, successors, and assigns, shall:1. Cease and desist from:(a) Prohibiting its employees from wearing unioninsignia on their uniforms at work.(b) Unilaterally, without prior notice to or con-sultation with the Union, changing its past practiceof permitting unit employees to wear union insig-nia, ribbons, and other objects on their uniforms atwork. The appropriate collective-bargaining unit is:All registered nurses and charge nurses em-ployed by the Respondent at its Portland,Oregon, facility in the nursing service, surgeryand intravenous departments, excluding allother employees, office clerical employees,guards, and supervisors as defined in the Act.(c) In any like or related manner interferingwith, restraining, or coercing its employees in theexercise of the rights guaranteed them in Section 7of the Act.2. Take the following affirmative action designedto effectuate the purposes of the Act:(a) Rescind its prohibition against its employeeswearing yellow ribbons as union insignia on theiruniforms at work.(b) Post at its place of business in Portland,Oregon, copies of the attached notice marked "Ap-pendix."4Copies of said notice, on forms providedby the Regional Director for Region 19, afterbeing duly signed by Respondent's representative,shall be posted by Respondent immediately uponreceipt thereof, and be maintained by it for 60 con-secutive days thereafter, in conspicuous places, in-cluding all places where notices to employees arecustomarily posted. Reasonable steps shall be takenby Respondent to ensure that said notices are notaltered, defaced, or covered by any other material.(c) Notify the Regional Director for Region 19,in writing, within 20 days from the date of thisOrder, what steps Respondent has taken to complyherewith.4 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posled byOrder of the National Labor Relations Board" shall read "Posted Pulrsu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board,"280 HOLLADAY PARK HOSPITALAPPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had an opportu-nity to present evidence and state their positions,the National Labor Relations Board found that wehave violated the National Labor Relations Act, asamended, and ordered us to post this notice.WE WILL NOT prohibit our employees fromwearing union insignia on their uniforms atwork.WE WILL NOT unilaterally, without priornotice to or consultation with the OregonNurses Association, Inc., change our past prac-tice of allowing unit employees to wear unioninsignia, ribbons, and other objects on theiruniforms at work. The appropriate collective-bargaining unit is:All registered nurses and charge nurses em-ployed by us at our Portland, Oregon, facili-ty in the nursing service, surgery and intra-venous departments, excluding all other em-ployees, office clerical employees, guards,and supervisors as defined in the Act.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employ-ees in the exercise of the rights guaranteedthem in Section 7 of the Act.WE WILL rescind our prohibition against ouremployees wearing yellow ribbons as union in-signia on their uniforms at work.HOLLADAY PARK HOSPITALDECISIONSTATEMENT OF THE CASEMICHAEL D. STEVENSON, Administrative Law Judge:This case was heard before me at Portland, Oregon, onNovember 25, 1980,' pursuant to a complaint issued bythe Regional Director for the National Labor RelationsBoard for Region 36 on May 6, based on a charge filedby Oregon Nurses Association, Inc. (herein called theUnion), on March 28 (amended charge filed on May 9).The complaint alleges that Holladay Park Hospital(herein called Respondent) has engaged in certain viola-tions of Section 8(a)(1) and (5) of the National Labor Re-lations Act, as amended (herein called the Act).IssueWhether Respondent violated Section 8(a)(1) and (5)of the Act by enforcing a rule prohibiting unit employeesI All dates herein refer to 1980 unless otherwise indicated.from wearing yellow ribbons on their uniforms, wheresuch ribbons were a symbol of solidarity and support forthe Union then engaged in contract negotiations andwhere Respondent did not bargain with the Union priorto enforcement of the rule.All parties were given full opportunity to participate,to introduce relevant evidence, to examine and cross-ex-amine witnesses, to argue orally, and to file briefs. Briefs,which have been carefully considered, were filed onbehalf of the General Counsel and Respondent.Upon the entire record of the case, and from my ob-servation of the witnesses and their demeanor, I makethe following:FINDINGS OF FACTI. RESPONDENT'S BUSINESSRespondent admits it is an Oregon corporation operat-ing a nonprofit hospital in Portland, Oregon, and furtheradmits that its annual gross volume of business exceeds$250,000 and that during the same period it purchasesgoods and materials valued in excess of $50,000 whichoriginated from sources outside the State of Oregon, orfrom suppliers within said State which in turn obtainedsuch goods and materials directly from sources outsidesaid State. Accordingly, it admits, and I find, that it is ahealth care institution within the meaning of Section2(14) of the Act engaged in commerce and in an industryaffecting commerce within the meaning of Section 2(6)and (7) of the Act.11. THE LABOR ORGANIZATION INVOLVEDRespondent admits, and I find, that Oregon Nurses As-sociaton, Inc., is a labor organization within the meaningof Section 2(5) of the Act.2III. THE ALLEGED UNFAIR LABOR PRACTICEThe FactsAll or most relevant and material facts are uncontestedand are contained primarily in a "Stipulation of Facts"(G.C. Exh. I(K)) received into evidence. The evidencerecited below is summarized from that stipulation andfrom the testimony of a few brief witnesses. Thus, begin-ning in 1975 and continuing without interruption for alltimes material, the Union has been and is the collective-bargaining representative of an appropriate unit of em-ployees described as:All registered nurses and charge nurses employedby the Respondent at its Portland, Oregon facilityin the nursing service, surgery and intravenous de-partments, excluding all other employees, officeclerical employees, guards, and supervisors as de-fined in the Act.Over the years, the parties have agreed to various collec-tive-bargaining agreements, the most recent of which isI Respondent has denied this element of the case in its answer (par. III,G.C. Exh. I(g)) but admits the allegation in par. 5 of the stipulation offacts (G.C. Exh. I(K)).281 DECISIONS OF NATIONAL LABOR RELATIONS BOARDeffective by its terms for the period of January I to De-cember 31, 1981. This agreenent was not signed by theparties until May 27.Bargaining on the present agreement began on No-vember 11, 1979. In October or early November 1979,unit employees began wearing a union pin on their uni-forms, either on the left or right side, a few inches belowthe shoulder, or on their collars. This pin is illustratedbelow. The pin measures approximately 1-3/4 inches indiameter and can be described as having a white back-ground with blue lettering and multicolored hues on thediagonal. (G.C. Exh. 4.)RN's*/ONA*REPRESENTED NURSESThese pins were worn without objection by any supervi-sor during worktime, in both patient and nonpatientareas. The purpose of wearing these buttons was for unitemployees to reflect their membership in the Union andto indicate solidarity with each other and with the mem-bers of the negotiating committee.At the time unit members began to wear the ONApins, there was in existence since February 23, 1978, adress code. (G.C. Exh. 5.) In part, this document reads:2. Uniform Regulations: All nursing departmentpersonnel, meaning RN's, LPN's, NA's and order-lies are to wear uniforms which meet professionalstandards of acceptability ....In addition, as part of its personnel manual (effectivedate not indicated, but apparently predating the contro-versy herein), Respondent published a "Dress Code":Each employee is a public relations representativeof the Hospital. Therefore, to instill in patients thegreatest confidence in the Hospital's ability to pro-vide professional care, attention to personal hygieneand appropriate dress is absolutely required. De-partment heads will advise employees as to the indi-vidual department dress requirements. When consid-ering proper dress, special attention should be givento applicable safety standards or requirements.3During the course of negotiations, members of the bar-gaining unit became dissatisfied with Respondent's pro-posals and a perceived lack of progress in resolving thecontract dispute. At a bargaining session on February 22,Respondent announced that, at the next scheduled bar-gaining session set for February 28, it would present tothe Union its last and final offer. On February 27, about1:30 p.m., unit employees met in a conference roommade available by Respondent and voted to wear pastelyellow ribbons for the purpose of demonstrating theirsupport for the Union's bargaining position.Following this meeting, employees who worked onRespondent's 3 to 11 p.m. shift reported to work wearingthe yellow ribbons (approximately 6 inches long) illus-trated below [illustration omitted from publication].s My attention is not called to nor do I find in the applicable collec-tive-bargaining agreement (G.C. Exh. 3) any provision which might orcould affect the controversy herein.These ribbons were worn underneath employees' ONApins or tied around hair pulled back in a "pony tail."Upon receiving information that these ribbons werebeing worn. Dorothea Richey, assistant administrator ofpatient care for Respondent, issued an order relayed tosupervisors by telephone that all employees wearing theribbons be directed to remove them or be sent home.This order was sent without notice to nor consultation orbargaining with the Union. Unit employees discussed thematter among themselves for about 5 minutes and onethen called union official Connie Weimer by telephonefor advice. Weimer advised employees to obey theorders of Respondent's supervisors. This advice was re-layed to the various nursing stations in and around thehospital, where it was disseminated to the unit employ-ees. All employees removed the yellow ribbons and noemployee was sent home or otherwise disciplined be-cause of wearing a yellow ribbon.4Respondent's order to remove the ribbons was not lim-ited to patient care areas. Respondent's premises are di-vided into three buildings. Approximately one-quarter ofthe 199 bed hospital is devoted to psychiatric patients,some of whom are in lockup. (Resp. Exh. 1.) On occa-sion, these patients and other patients are likely to be inpublic areas of the hospital.On February 28, Respondent and the Union held a ne-gotiating session. During this meeting, Richey referred tothe yellow ribbons, saying that the reason for the prohi-bition was to avoid involving Respondent's patients inthe labor dispute. At the hearing, Richey testified that, inprohibiting the ribbons, she was also motivated by adesire to avoid involving Respondent's physicians in thelabor dispute.Since at least 1975 and continuing to date, some em-ployees in the unit described above, consisting of ap-proximately 150 employees, have worn various andsundry insignia or pins on their uniforms during work-time in patient care areas. Examples are:a. "Holladay Park Hospital on the Move" pin.(These are presently distributed by Respondent foremployees to wear and refer to construction of anew wing of the hospital for neuropsychiatrics.)b. Smile pins.c. Corsages (worn on personal days such as birth-days).d. Snowmen or Christmas trees (Christmasseason).e. Shamrocks, "Think Green" (week of March17).f. Pins with logo such as "Pet me I purr" (wornoccasionally).g. Green ribbons (Christmas and March 17).h. Red ribbons (Christmas).Richey testified at the hearing that her desire is tomaintain an anxiety-free atmosphere at the hospital forpatients confined there. In her view, the buttons and in-4 Apparently, some unit employees on the fifth floor wore the yellowribbons again on February 28, for a few minutes, on the 3 to 11 p.m.shift. When directed to remove the yellow ribbons, they complied.282 HOLLADAY PARK HOSPITALsignias listed immediately above do not disturb thetranquility of the hospital. Neither does the ONA pinwhich does not detract from the professional appearancewhich the hospital desires for its unit employees. How-ever, in Richey's opinion, the yellow ribbon would pro-duce anxiety in patients, particularly on the fifth floorwhere many union laborers are hospitalized.Analysis and Conclusions5In the absence of "special circumstances," employeeshave a right protected under Section 7 of the Act, towear at work union insignia, including buttons, emblems,and T-shirts displaying slogans.6An employer's rulewhich purports to prohibit or restrict the wearing ofsuch union insignia is presumptively invalid unless oruntil the requisite "special circumstances" are shown bythe evidence.7The first issue is whether this case can beanalyzed within the framework of the above rules.Respondent questions (br., p. 16) whether the pre-sumption in-favor of permitting the wearing of unioninsignia applies where-as here-there is no union orga-nizing campaign in progress. Respondent cites one casein support of his proposition, Standard Oil Company ofCalifornia, Western Operation, Inc., 168 NLRB 153(1967). Apparently footnote 1 to that opinion escapedRespondent's attention. It reads in relevant part:[w]e do not adopt or rely on his [Trial Examin-er's] alternative finding that because no union orga-nizational campaign was in progress at the time therule was enforced, this in itself is a separate reasonfor finding that no protected purpose could beserved by the employees who wore the uniondecals.In a later case, Fabric Services, Inc., 190 NLRB 540(1971), the Board affirmed the Trial Examiner who heldthat the wearing of the union insignia is protected if partof a concerted campaign to organize employees or topromote collective bargaining. The employees in the in-stant case were seeking to promote collective bargaining;accordingly, the lack of a union organizing campaign inprogress does not affect the case. However, I will rec-ommend dismissal on other grounds.To begin, I have serious doubts whether the yellowribbon at issue in this case is a union insignia at all.There is no indication on the face of the ribbon to con-nect it to union activities nor the wearer's support forthe Union." To permit neutral objects or items of cloth-6 For a comprehensive review of Board and court decisions relevant tothe issues in this case, see Annotation, Unfair Labor Practice, Union Insg-nia, II ALR 2d 26.6 Republic Aviation Corporation v. N.LR.B., 324 U.S. 793 (1945); St.Joseph's Hospital, 225 NLRB 348 (1976); The Singer Company, FridenDivision. 199 NLRB 1195 (1972).The Ohio Masonic Home, 205 NLRB 357 (1973), enfd. 511 F.2d 527(5th Cir. 1975).' My research has failed to find a case dealing with union insigniacomparable to that at issue here. All cases involve insignia with some in-scription or display explicitly connecting the item to union activity. Ihave read Fabri-Tek. Incorporated, 148 NLRB 1623 (1964), enforcementdenied 352 F.2d 577 (8th Cir. 1965), wherein the Trial Examiner stated ina Board-approved decision:ing as union insignia merely because of the subjective in-terpretation of union members wearing these items couldlead to widespread abuses and confusion in the minds ofthe public. I will further discuss the latter point below.In light of the above, I hold Respondent was within itsrights to ban the yellow ribbons-without regard toreason or motivation because they were not union insig-nia and the usual presumptions of invalidity do notapply.In the alternative, I assume arguendo that the yellowribbons in issue are union insignias. Thus, the rules pro-hibiting the wearing of yellow ribbons anywhere in thehospital are presumptively invalid. However, I find "spe-cial circumstance" sufficient to rebut the presumptionand render the Employer's action lawful.I. Union buttonsPrior to the time union members began to wear yellowribbons on their uniforms, they had an unrestricted rightto wear a union button during working time anywhere inthe hospital.9The Board and the courts have held thatan employer has a stronger case for restrictions on wear-ing union insignia if the employees are permitted to weara different union insignia.'0Moreover, here there was arational basis to permit the wearing of one insignia andprohibit the wearing of another. The union button was inaccord with the dress code described above. That is, inthe opinion of Respondent's supervisors, it was profes-sional in appearance and complimentary to the nursinguniform. On the other hand, the yellow ribbon, being es-sentially neutral in design, was judged by Respondent'ssupervisors to be nonprofessional and controversial. Therecord supports these judgments. Further, in order toknow the purpose of the yellow ribbon members of thepublic, including psychiatric and other types of hospitalpatients, had to ask. It is likely that, in response toThe nature of the union insignia involved ...does not affect thisright [to wear it during workl] and the Board, with Court approval,has sustained it in cases involving unusual emblems as well as articlesof clothing.In fn. 10. the Trial Exanminer lists several cases involving the wearing ofunusual union insignia, all of which have slogans. inscriptions. or displaysconnecting them to support for union activities. See also NLR.B. v.Mayrath Company, 319 F.2d 424, 426-427 (7th Cir. 1963), which sanc-tions the use of insignia dealing with "passive inoffensive advertisementof organizational aims and interests." It is doubtful these casa wouldapply to the yellow ribbon here in issue.g Because of this unrestricted right to wear union buttons, the GeneralCounsel's evidence regarding the wearing of smile buttons, "HolladayPark Hospital on the Move" pins, etc., has little or no probative value.Thus, it does not follow that permitting the weanng of these miscella-neous buttons and union buttons, while restricting the wearing of yellowribbons, is discriminatory. Compare The Ohio Masonic Home, supra.io Clover Industries Division of GC7 Corporation, 188 NLRB 252, 253(1971). Cf. Andrews Wire Corporation. 189 NLRB 108 (1971), petition tovacate denied 67 CCH 12294; but see Webb Furniture Corporation, 158NLRB 1003 (1966); Davison-Paxtron Company, Division of R. H. Macy andCompany v. N.LR.B., 462 F2d 364 (5th Cir. 1972); Fabri-Tek. Incorporat-ea v. N..LR.B., 352 F.2d 577 (9th Cir. 1965), and cases cited therein.I Of course some persons who merely observed the yellow ribbonsundoubtedly interpreted them as a symbol of support for the hostages inIran, I take administrative notice that during the time the controversyherein occurred, many Americans used yellow ribbons for this purpose.This interpretation, of course, would further undermine and politicize theRespondent's health care facilities as I take further administrative noticeContinued283 DECISIONS OF NATIONAL LABOR RELATIONS BOARDsuch inquiries, nurses would attempt to persuade the lis-tener that the hospital was capable of paying higher sala-ries and benefits to unit members. Indeed, some patientsor former patients had written the hospital in support ofthe nurses' bargaining positions. Attempting to preventpatients from being injected into the bargaining negotia-tions is a proper and legitimate motive for a hospitalunder the circumstances present herein. In addition, pa-tients, including psychiatric patients, were likely to beanywhere in the hospital, including public areas. Accord-ingly, the hospital was justified in banning the yellowribbons throughout the hospital since controversy overthe Union's position could be counterproductive to treat-ment and recovery of patients.The hospital's nondiscriminatory enforcement of itsdress code must also be noted. Different kinds of buttons,including union buttons, were permitted througout thehospital. Enforcement of a dress code for employees,particularly professional employees in a hospital setting,would seem to be absolutely essential. The Employer de-cided that wearing yellow ribbons was inappropriatedress and there is no evidence that this nondiscrimina-tory enforcement of the dress code restrained or restrict-ed employees in the exercise of their rights guaranteed tothem by Section 7 of the Act. 122. No other unfair labor practicesThere is authority to suggest that the absence of anyother unfair labor practice is a factor to be considered insupport of a Respondent's position.' Here, other thanan alleged derivative, 8(a)(5) violation, no other unfairlabor practices are alleged nor proven. Indeed, in mythat the public, including Respondent's patients, was deeply divided overthe handling of the events in Iran during this time. Cf. Sr. Joseph's Hospi.tal of the Franciscan Sisters of Milwaukee. Inc., 247 NLRB 869 (1980);Davison-Paxton Company, Division of R. H. Macy and Company v.N.LR.B.. supra, at fn. 15."2 While I note that Respondent has permitted the wearing of greenribbons and red ribbons on accord with the holiday of the moment, thereis no evidence that it permits more than one insignia for a given occasion.Here the hospital permits a union button and refuses to allow a yellowribbon. Moreover, the record shows that the purpose of wearing theunion button and the yellow ribbon were the same: to promote collectivebargaining."3 Cf. Retail Store Employees Union Local 954 [La Salle Division of R.H. Macy & Ca] v. Rothman, 298 F.2d 330, 332 (D.C. Cir. 1962); Davison-Paxton Company, Division of R. H. Macy and Company. supra, 462 F.2d371.opinion, this case tests the cuter limits of the Board'strivia or de minimis doctrine."4As Respondent pointsout (br., p. 10), negotiations are now concluded and anagreement has been executed. Presumably the yellow rib-bons have disappeared and the employees continue thebusiness at hand.I conclude with a brief discussion of the GeneralCounsel's primary authority, George J. London MemorialHospital, 238 NLRB 704 (1978), which, I find, does notapply to this case. First, the dress code in issue in the in-stant case, while similar to that in London, was not usedto prohibit the wearing of union insignia. As statedabove, Respondent permitted the wearing of union but-tons anywhere in the hospital, while the hospital inLondon did not. Furthermore, the hospital in London ter-mitted the wearing of some miscellaneous-type buttonswhile restricting the use of union buttons. Not so here.Essentially, I find that Respondent did not promulgateand maintain an overly broad no-solicitation and no-dis-tribution rule. The dress code in issue here could not rea-sonably be described as overly broad on its face nor asapplied. Consequentially, I must find that Respondentdid not violate the Act as alleged.'5CONCLUSIONS OF LAW1. Respondent, Holladay Park Hospital, is an employerwithin the meaning of Section 2(2) of the Act, engagedin commerce and in an industry affecting commercewithin the meaning of Section 2(6) and (7) of the Act.2. The Union, Oregon Nurses Association, Inc., is alabor organization within the meaning of Section 2(5) ofthe Act.3. Respondent has not engaged in the unfair laborpractices alleged in the complaint.[Recommended Order for dismissal omitted from pub-lication.]14 See United States Postal Service, 253 NLRB 1203 (1981), MemberPenello concurring where the two types of trivia cases are delineated. Inmy opinion, this case arguably falls within the first category-where thevery existence of a violation is subject to serious question even whenviewed in the light most favorable to the General Counsel.15 In light of this holding it is not necessary to discuss the alleged vio-lation of Sec. 8(aX5) nor to resolve perhaps the sole credibility issue inthis case: whether unit members were told to remove the ribbons or gohome without pay, or whether they were told to remove the ribbons orgo home.284